Exhibit 10.30

AMENDMENT NO. 3 and WAIVER NO. 1

TO

CREDIT AGREEMENT

AMENDMENT NO. 3 and WAIVER NO. 1 TO CREDIT AGREEMENT, dated as of October 27,
2011 (this “Amendment and Waiver”) to the Credit Agreement, dated as of
September 1, 2009, among Virtus Investment Partners, Inc. (the “Borrower”), the
Lenders party thereto, and The Bank of New York Mellon, as Administrative Agent
and as Issuing Bank, as amended by Amendment No. 1, dated as of July 8, 2010 and
as amended by Amendment No. 2 dated as of August 2, 2010 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower desires (i) to amend the Credit Agreement and (ii) a waiver
under the Credit Agreement upon the terms and conditions herein contained, and
the Credit Parties have agreed thereto upon the terms and conditions herein
contained.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. The Borrower acknowledges and agrees that Defaults have occurred and are
continuing under the Credit Agreement as of a result of its failure to notify
the Administrative Agent of the name change of one of the Subsidiary Guarantors
(the “Agreement Defaults”). The Credit Parties hereby waive the Agreement
Defaults.

2. The defined terms “D&P Closed-end Funds”, “Free Cash Flow” and “Virtus
Short-term Bond Fund contained in Section 1.1 of the Credit Agreement are each
hereby amended and restated in their entirety, respectively, as follows:

“D&P Closed-end Funds” means each of DNP Select Income Fund, DTF Tax-Free
Income, Inc., Duff & Phelps Utility and Corporate Bond Trust, and Duff & Phelps
Global Utility Income Fund, in each case so long as (i) it constitutes a Virtus
Fund, (ii) it constitutes a closed-end fund within the meaning of the Investment
Company Act of 1940, as amended, (iii) the shares thereof trade on a
nationally-recognized securities exchange, and (iv) the investment manager
therefor is Duff & Phelps Investment Management Company.

“Free Cash Flow” means, for any fiscal quarter of the Borrower, (a) EBITDA for
such fiscal quarter, plus (b) amounts paid to underwriters as up front
structuring fees in connection with the initial public offering of shares of a
closed-



--------------------------------------------------------------------------------

end management investment company as to which a Subsidiary is the investment
advisor, pursuant to a registration statement that is declared effective by the
SEC, minus (c) the sum of the following for the Borrower on a Consolidated basis
for such fiscal quarter: (i) interest costs paid or required to be paid in cash,
(ii) income and franchise taxes paid or required to be paid in cash,
(iii) capital expenditures paid in cash, and (iv) severance obligations paid or
required to be paid in cash.

“Virtus Short-term Bond Fund” means any Virtus Fund that is a short-term
investment grade bond fund.

3. Subsection (f) of the defined term “Permitted Investments” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(f) investments in Virtus Funds, provided that (i) the aggregate outstanding
amount of all such investments in any single Virtus Short-term Bond Fund shall
not exceed $7,500,000 at any one time, (ii) the aggregate outstanding amount of
all such investments in any other single Virtus Fund shall not exceed $2,000,000
at any one time, and (iii) the aggregate outstanding amount of all such
investments in Virtus Funds shall not exceed $20,000,000 at any one time.

4. Subsection 6.1(d) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

(d) [THIS SUBSECTION INTENTIONALLY DELETED];

5. Section 7.8 of the Credit Agreement is hereby amended by deleting the period
at the end of subsection (f) thereof, inserting “, and” in place of such period
and adding a new subsection (g) following subsection (f) which shall read in
full as follows:

(g) during the period from October 1, 2011 to December 31, 2011, the Borrower
may make one or more Restricted Payments in an aggregate amount not in excess of
$3,000,000, provided that immediately before and after each such Restricted
Payment, no Event of Default shall exist or would occur.

6. Paragraphs 1 through 5 of this Amendment and Waiver shall not be effective
unless and until the following conditions precedent shall have been satisfied
(the “Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, each Subsidiary Guarantor and all Lenders either (i) a counterpart of
this Amendment and Waiver signed on behalf of each such Person, or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Amendment and Waiver) that each
such Person has signed a counterpart of this Amendment and Waiver.

 

2



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate of the President
or a Vice President and the Secretary or Assistant Secretary of each Loan Party,
dated as of the Amendment Effective Date:

(i) attaching (A) a true, correct and complete copy of its charter documents, or
providing a certification that the charter documents have not been amended since
September 1, 2009, all of which shall in all respects be reasonably satisfactory
to the Administrative Agent, and (B) a true, correct and complete copy of its by
laws, operating agreement or other analogous agreement, or providing a
certification that such have not been amended since September 1, 2009, all of
which shall in all respects be reasonably satisfactory to the Administrative
Agent,

(ii) certifying, if applicable, as to the incumbency of its officer or officers
who may sign this Amendment and Waiver, including therein a signature specimen
of such officer or officers, and

(iii) either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party, and the validity against such Loan Party, of the Loan Documents to which
it is a party, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required.

(c) The Administrative Agent shall have received for the account of each Lender
that shall have executed and delivered this Amendment and Waiver at or before
5:00 p.m., New York City time, on the date hereof, an amendment fee equal to
$5,000.

(d) The Borrower shall have paid (i) all fees and expenses of the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment and Waiver and the other matters contemplated hereby, including,
without limitation, the reasonable fees and expenses of the Administrative
Agent’s counsel, and (ii) fees payable under a separate fee letter, if any.

7. The Borrower and each Subsidiary Guarantor hereby (i) reaffirms and admits
the validity and enforceability of each Loan Document to which it is a party and
its obligations thereunder, and agrees and admits that (a) it has no defense to
any such obligation, (b) it shall not exercise any setoff or offset to any such
obligation, and (c) to its knowledge, it does not have any claim against any
Credit Party arising out of the transactions contemplated by the Loan Documents,
and (ii) represents and warrants that no Default or Event of Default (other than
the Agreement Defaults) has occurred and is continuing and that all of the
representations and warranties made by it in the Loan Documents are true and
correct in all material respects, both immediately before (exclusive of any
violation arising solely as a result of the Agreement Defaults) and after giving
effect to this Amendment and Waiver.

 

3



--------------------------------------------------------------------------------

8. By signing below, each Subsidiary Guarantor consents to this Amendment and
Waiver.

9. This Amendment and Waiver may be executed in any number of counterparts, each
of which shall be an original and all of which shall constitute one agreement.
It shall not be necessary in making proof of this Amendment and Waiver to
produce or account for more than one counterpart signed by the party to be
charged.

10. The Credit Agreement and the other Loan Documents shall in all other
respects remain in full force and effect, and no amendment herein in respect of
any term or condition of any Loan Document shall be deemed to be an amendment or
other modification in respect of any other term or condition of any Loan
Document.

11. This Amendment and Waiver shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to conflict of laws
principles that would require the application of the laws of another
jurisdiction.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 and
Waiver No. 1 to Credit Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer

THE BANK OF NEW YORK MELLON, individually, as Issuing Bank and as the
Administrative Agent

By:  

/s/ Richard G. Shaw

Name: Richard G. Shaw Title: Vice President PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Cara Gentile

Name: Cara Gentile Title: Vice President

Each of the Subsidiary Guarantors,

by signing below, hereby

acknowledges and agrees to the

Amendment and Waiver:

 

DUFF & PHELPS INVESTMENT MANAGEMENT CO. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer

Virtus Investment Partners, Inc. Amendment No. 3 and Waiver No. 1



--------------------------------------------------------------------------------

 

EUCLID ADVISORS LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer KAYNE
ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC

By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer RUTHERFORD FINANCIAL CORPORATION

By:  

/s/ David Hanley

Name:   David Hanley Title:   Vice President & Treasurer NEWFLEET ASSET
MANAGEMENT LLC (f/k/a SCM ADVISORS LLC)

By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer VIRTUS INVESTMENT ADVISERS, INC.

By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS PARTNERS, INC.

By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President, Chief Financial
Officer

Virtus Investment Partners, Inc. Amendment No. 3 and Waiver No. 1



--------------------------------------------------------------------------------

 

ZWEIG ADVISERS, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer

Virtus Investment Partners, Inc. Amendment No. 3 and Waiver No. 1